Case 1:19-cr-00450-ELH Document 57 Filed 05/27/21 Page 1of1

Arthur S. Alperstein
E. Lynn Hoffman
Robert H. Wolf
Patricia A. Cleaveland

Alperstein &, Diener, PA. er are

Warren S. Alperstein

ATTORNEYS AT LAW Christopher P. Wheatcroft

A.C. Sandy Steeves
Joseph M. Pappafotis

May 27, 2021 Hil A. Snyder

The Honorable Ellen L. Hollander
United States District Court
District of Maryland

101 West Lombard Street
Baltimore, Maryland 21201

Re: — United States v. Stephen W. Cormack
Crim. No. ELH-19-0450

Dear Judge Hollander:

The defense has had an opportunity to review the materials subject to the Protective Order
in the above captioned case that was signed on May 26, 2021. After reviewing the materials,
undersigned counsel has concluded that no further cross-examination is necessary for purposes of
the hearing on the Motion to Suppress. Accordingly, the defense respectfully requests that the
Court cancel the hearing currently scheduled for this afternoon at 3:00 pm.

Respectfully,

/s/
Andrew I. Alperstein
Joseph M. Pappafotis
Counsel for Stephen Cormack

ee: Matthew J. Maddox, AUSA (via ECF)
Adam K. Ake, AUSA (via ECF)
Karen Warren, Judicial Assistant to Judge Hollander (via email)

™~ Established 1978 ~

201 N. Charles Street | Suite 2000 | Baltimore, Maryland 21201
p 410.685.0990 | / 410.539.2541 | e info@alpersteinlaw.com | www.AlpersteinAndDiener.com
